DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is the Communication in response to the Amendment filed on May 16, 2022, for Application, title: “Electronic Payment And Authentication System With Debit And Identification Data Verification And Electronic Check Capabilities”.

Status of the Claims
Claims 77-96 were pending.  By the 05/16/2022 Response, no claim has been amended, added or cancelled.  Claims 1-76 were cancelled by the 05/29/2020 Amendment.  Accordingly, claims 77-96 remain pending in this application and have been examined.

Priority
This Application is a CON of U.S. Patent Application No. 16/414,736 filed on 05/16/2019 which is a CON of U.S. Patent Application No. 13/776,564 filed on 02/25/2013 (Patented No. 10,318,934) which is a CON of U.S. Patent Application No. 13/245,325 filed on 09/26/2011 (Patented No. 8,401,966) which is a CON of U.S. Patent Application No. 12/785,879 filed on 05/24/2010 (Patented No. 8,060,441) which is a DIV of U.S. Patent Application No. 10/082,677 filed on 02/25/2002 (Patented No. 7,752,132) which claims the benefit of U.S. Provisional Patent Application No. 60/271,156 filed on 02/23/2001.
For the purpose of examination, the 02/23/2001 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 05/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,318,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 77-96 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 77-96 are found to be patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the imitations of claims 77, 88, and 96 “… calling, by the calling application, a search engine implemented by the at least one hardware processor to perform operations comprising: performing a first search and a second search based on the requester data, the first search including querying a user information database, and the second search including querying a formatting database; determining, based on results from the first search, correspondence between the first field and the second field: analyzing, based on results of the second search, a format associated with at least one of the first field and the second field to determine whether data matches a required data format; and providing the determined correspondence and the analyzed format to the calling application; generating, by the calling application, based on the determined correspondence and the analyzed format, a score indicating a validity of the requester data; generating, by the calling application, a decision approving or declining the transaction request based on at least the score; and performing at least one of: transmitting an instruction to an automated clearinghouse (ACH) system, via an electronic processing system, to initiate a fund transfer; or transmitting a decision of declining, via the electronic processing system, to a merchant computer system associated with the transaction request.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  In brief, the claims involve an abstract idea and include the additional elements that integrate the abstract idea into a practical application.  Therefore, the claims are patent-eligible per the Revised 2019 PEG.
Furthermore, the closest prior arts Kitchen (US Pat. No. 6,289,322), Brown (US Pat. No. 6,026,398), and Groeller (US Pub. No. 2002/0178112), either individual or in combination, do not teach each and every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every element of the claims.  Therefore, the claims are allowable over the prior arts of record.
For these reasons, independent claims 77, 88, and 96 are allowed.  Dependent claims 78-87 and 89-95 are also allowed because of their dependency on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 (renumbered from claims 77-96) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697